Case 0:21-cr-60020-WPD Document 272 Entered on FLSD Docket 08/02/2021 Page 1 of 1



                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF FLORIDA


      UNITED STATES OF AMERICA                                     CASE NO. 21-60020-CR-DIMITROULEAS
                  Plaintiff

      vs.

      Jonathan Markovich
      Daniel Markovich

                        Defendant


                                         ORDER GRANTING CONTINUANCE

               This matter having come before the Court on Defendants’ Motion for Continuance. After due

      consideration, it is

               ORDERED AND ADJUDGED that this case is hereby continued to the two-week trial calendar

      commencing September 7, 2021 at 9:00 A.M., or as soon thereafter as the case may be called.

      COUNSEL AND DFENDANT(S) shall report to a Calendar Call to be held on FRIDAY, September 3, 2021,

      at 10:00 A.M. It being further

               ORDERED that the period from the date of this order to the time of trial shall be deemed excludable

      in computing the time within which the trial of this case must commence pursuant to Title 18, U.S.C., Section

      3161(h)(8)(A), this Court finds that the ends of justice served by continuing the trial outweigh the best interest

      of the public and the defendant(s) in a speedy trial.

               DONE AND ORDERED this 30th day of July, 2021.




  CC: Counsel of Record
  .
